   Case 1:18-cr-00646-ER Document 18 Filed 04/01/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                              X



  UNITED STATES OF AMERICA

               -   V.   -                                SEALED ORDER

  LaCHANCE BROWN-DAY,                                    18 Cr.         (ER)

                              Defendant.

                                              X
                                                    18CRIM 646
            WHEREAS, an application has been made by the Government

requesting that (1) the charging documents in the above-referenced

case pertaining to the defendant LaCHANCE BROWN- DAY ("BROWN-DAY" ) ,

including Criminal Information 18 Cr.                    (ER) and related charging

paperwork    (collectively,         the    "Brown - Day    Charging     Documents"),

remain   under     seal     until   further    order      of   the   Court;    ( 2)   the

transcripts of BROWN-DAY's arraignment and further proceedings in

this matter be sealed until further order of the Court; and (3) the

docketing    of     the      Brown-Day     Charging       Documents,     BROWN - DAY's

arraignment,       and further proceedings in this matter be delayed

until further order of the Court;

            WHEREAS,        the Court     finds   that active        law enforcement

investigations may be compromised if the Government's application

is not granted;

            IT IS HEREBY ORDERED that              (1)    the Brown-Day Charging

Documents shall be sealed until further order of the Court; (2) the
  Case 1:18-cr-00646-ER Document 18 Filed 04/01/21 Page 2 of 2




transcripts of BROWN - DAY ' s arraignment and further proceedings in

this matter shall be sealed until further order of the Court; and

(3) the docketing of the Brown-Day Charging Documents, BROWN-DAY's

arraignment,     and further proceedings       in this matter be · delayed

until further order of the Court; and

          IT IS FURTHER ORDERED that this Order and the related
     "         ... . ·u "'"• .-
Application ,· be I seJ1e:d and their docketing delayed until further
                '
order of the Court.

SO ORDERED:

Dated: New York, New York
       September 7, 2018




                                  THEHONORABLE' EDGARDO RAMOS
                                  United States District Judge
                                  Southern District of New York




                                         2
